Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to amendment filed on 12/30/20.  Claims 21-40 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting obviousness type as being unpatentable over claims 1-20 of U.S. Patent No. 10,157,194.  Although the claim limitations are not identical, they claim substantially the same subject matter using broader terminology.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 22-24, 27-31, 35-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hakansson (USPN. 2018/0152514) in view of Sim-Tang (USPN. 8,364,648 herein after “Sim”).

Regarding claims 21, 26 and 34, Hakansson discloses a method and system comprising:
at least one processor (fig. 1, item 10, server);
a memory comprising instructions that, in response to execution by the at least one processor, cause the system to at least (fig. 1, items 10 and 18):
store a collection of data conforming to a first version of a schema (fig. 2, item 202, process record according to a first schema);
(Note: Applicants define collection of data as any data such as records, see pars. 3 and 14, Specification) 
receive a second version of the schema (figs. 3-4, item 306, pars. 56-57, different schemas for data records are identified and registered, type of version based on defined type according to schema data is sent);
receive an update to an item in the collection of data, wherein the update is described in accordance with the second version of the schema (pars. 43-44, update record request in local/native or schema associated with the records as received from the network);
translate the update to conform to the first version of the schema (fig. 4, pars. 43-44, the record is translated into a respective schema);
store a record comprising information in accordance with the second version of the schema (figs. 3-4, item 306, pars. 43, 56-58, different schemas for data records are identified and registered by the server node, type of version),
but Hakansson does not explicitly teach storing data in a journa/index.

Hence, it would have been obvious to one of ordinary skill in the art at the effective filing time of the invention to store Hakansson update records (fig. 1, par. 43, update record, Hakansson) and  journal of changes (col. 32, lines 11-31, history, Sim) by maintaining the journal of changes and relations for all the records and different versions with updates at the server node (fig. 3 and pars. 42 and 44, relationships between schemas and mapping associated schema, Hakansson) and store it in index (col. 26, lines 5-16, index of changes and relations, Sim).  One would have been motivated to maintain an index of changes and relations to support data recovery (figs. 19-20 and col. 32, lines 11-31, recovery, Sim).
	Hakansson in view of Sim teach
send the translated update to a computing device compatible with the first version of the schema (figs. 3-4, item 306, pars. 56-57, type of version based on defined type according to schema data is sent, Hakansson).

Regarding claims 25, 32 and 39, Hakansson/Sim teach, wherein the update to the item is processed prior to converting the collection of data to conform to the second version of the schema (pars. 44 and 70, data is transformed on local or server, depending on the schema version, Hakansson).

Regarding claims 33 and 40, Hakansson/Sim teach sending the translated update to a computing device compatible with the first version of the schema (figs. 2 and 3, pars. 43 and 70, mapped schemas for updated records are sent to a network node and back to other devices, Hakansson).


Regarding claims 23, 28 and 36, the combination of Hakansson/Sim teach, wherein the update is stored in a first journal in accordance with the first version of the schema, and stored in a second journal in accordance with the second version of the schema (figs. 3-4, item 306, pars. 56-57, different schemas for data records are identified and registered, type of version based on defined type according to schema data is sent, Hakansson and figs. 19-20 and col. 32, lines 11-31, recovery, journal Sim).

Regarding claims 24, 29 and 37 the combination of Hakansson/Sim teach, wherein the record comprises information mapping from an entry in the first journal to an entry in the second journal (fig. 4, mapping of common records, Hakansson).

Regarding claim 30, the combination of Hakansson/Sim teach, wherein the second journal is representative of a view of the collection of data described in accordance with the second version of the schema (figs. 19-20 and col. 32, lines 11-31, data integrity and view/display, journal Sim).


Regarding claim 31 and 38, the combination of Hakansson/Sim teach,
Regarding claims 22, 27 and 35, the combination of Hakansson/Sim teach maintaining an index between state transitions in a first journal and state transitions in a transcoded journal (fig. 3, registered schemas .

Response to Arguments
Applicant's arguments filed 12/30/20 have been fully considered but they are not persuasive. See comments below.

Applicant alleges the amended claim limitation comprising record in an index that relates between records of two updates.
Examiner disagrees.  
The updated rejection reads,
“store a record comprising information in accordance with the second version of the schema (figs. 3-4, item 306, pars. 43, 56-58, different schemas for data records are identified and registered by the server node, type of version),
but Hakansson does not explicitly teach storing data in a journa/index.
	However, Sim teaches storing data in a journal (figs. 4, 19 and 20, col. 32, lines 11-31, item 126, journal event is built based on DB history, Sim) and indexing to track multiple related database/record changes (col. 26, lines 5-16, indexing changes between records/databases, Sim).
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing time of the invention to store Hakansson update records (fig. 1, par. 43, update record, Hakansson) and  journal of changes (col. 32, lines 11-31, history, Sim) by maintaining the journal of changes and relations for all the records and different versions with updates at the server node (fig. 3 and pars. 42 and 44, relationships between schemas and mapping associated schema, Hakansson) and store it in index (col. 26, lines 5-16, index of changes and relations, Sim).  One would have been motivated to maintain an 
Hakansson/Sim thus clearly teach  mapping record of changes and updates (fig. 4, pars. 42 and 44, Hakansson) and store the changes/updates with relations as index (col. 26, lines 5-16, index of changes, Sim).  The data mapping comprises relationships and changes of data records in order to record data types according to a respective schema present in the two versions/databases (fig. 4, Hakansson).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIN R FILIPCZYK whose telephone number is (571)272-4019.  The examiner can normally be reached on M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






February 26, 2021
/MARCIN R FILIPCZYK/Primary Examiner, Art Unit 2158